If the record disclosed any fact upon which there could be an exercise of discretion I should agree with the majority. There is none. We have the bare fact of delay, with nothing alleged to justify, to excuse or even to explain it. Therein, and therein only, as it seems to me, the case differs from Matter of Lauer,
decided herewith. The vacancy did not occur too late to comply with the provisions of section 140, among which is the mandatory provision which required the certificate of nomination to be filed not later than October 3, 1933. In my opinion, the county committee, in fixing the time for its meeting, in making the nomination and in filing the certificate, was bound to act within the time set by that limitation. The case, therefore, is not one where the certificate could "be filed as soon as practicable." It is one, however, to which the rule of discretion was applicable. (Matter of Darling, 189 N.Y. 570.) But with no facts appearing upon which any discretion at all could be exercised, the *Page 430 
conclusion seems inevitable that the order appealed from was made on the law. So made, it was wrong, and should be reversed.
LEHMAN, O'BRIEN and HUBBS, JJ., concur with CRANE, J.; POUND, Ch. J., concurs in result in memorandum; CROUCH, J., dissents in opinion in which KELLOGG, J., concurs.
Order affirmed.